Case 20-50133-grs            Doc 1211       Filed 08/16/20 Entered 08/16/20 23:30:23                        Desc Main
                                           Document      Page 1 of 4



                            UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF KENTUCKY
                                   LEXINGTON DIVISION

                                       )
  In re:                               )                       Chapter 11
                                       )
                  1
  OGGUSA, Inc.,                        )                       Case No. 20-50133-grs
                                       )
         Debtors.                      )                       (Jointly Administered)
                                       )
                                       )                       Honorable Gregory R. Schaaf
 ______________________________________)

        DEBTORS’ OBJECTION TO COMMITTEE’S MOTION TO SCHEDULE AN
             EXPEDITED HEARING ON ITS NEW STANDING MOTION

          OGGUSA, Inc. (f/k/a/ GenCanna Global USA, Inc.) (“GenCanna”) and its affiliated

 debtors and debtors in possession in these chapter 11 cases (collectively, the “Debtors”) hereby

 object to the Motion of the Committee for Entry of an Order Scheduling an Expedited Hearing on

 August 20, 2020 on Committee’s Amended Motion of Official Committee of Unsecured Creditors

 for Entry of an Order Granting Standing and Authority to Prosecute and Settle Claims on Behalf

 of Debtors’ Estates [Docket No. 1210] (the “Motion”), and respectfully state as follows:

          1.       On Friday night, the Committee filed an entirely new motion [Docket No. 1209]

 (the “Second Standing Motion”) under the guise of being an “amended” motion to obtain standing

 to assert derivative claims, and is seeking to have the Second Standing Motion heard on just three

 business days’ notice. There is no justification for such extraordinary relief.

          2.       On April 29, 2020, the Committee filed its first Motion for Entry of an Order

 Granting Standing and Authority to Prosecute and Settle Claims on Behalf of Debtors’ Estates

 [Docket No. 717] (the “First Standing Motion”). The First Standing Motion was filed in order to


 1
  The Debtors in these chapter 11 bankruptcy cases are (with the last four digits of their federal tax identification
 numbers in parentheses): OGGUSA, Inc., f/k/a GenCanna Global USA, Inc. (0251); OGG, Inc., f/k/a GenCanna
 Global, Inc. (N/A); and Hemp Kentucky, LLC (0816).




 13707373 v1
Case 20-50133-grs           Doc 1211        Filed 08/16/20 Entered 08/16/20 23:30:23                        Desc Main
                                           Document      Page 2 of 4



 meet the first of the Committee’s two challenge period deadlines established by the final DIP

 financing order [Docket No. 474], which was set to expire that same day. The first challenge

 period dealt with whether certain basic challenges existed as to the amount, validity, enforceability,

 avoidance, perfection or priority of any prepetition liens and obligations, and such was the scope

 of the First Standing Motion.

          3.       Notably, despite its statements in the First Standing Motion that it had conducted a

 “comprehensive investigation” as to such basic challenge matters, the Committee now backtracks

 and claims that its investigation was incomplete and that the Committee just “went with what it

 had at the time.” Second Standing Motion, ¶ 2. The Committee has also now abandoned two of

 the three principal claims asserted in the First Standing Motion, despite its prior adamancy that

 such claims were colorable.2 The Committee now admits that they were not.3

          4.       In any event, the hearing in respect of the First Standing Motion was set for August

 20, 2020 pursuant to an agreed order the Debtors entered into with the Committee on July 20, 2020

 [Docket No. 1097]. In reaching that agreement, the Committee specifically asked the Debtors to

 file any objections to the First Standing Motion by no later than one week prior to the hearing (i.e.,

 by August 13) since the First Standing Motion had been on file “for a long time” and the

 Committee “should have a reasonable time to see objections and respond.”4




 2
  The Committee is no longer seeking derivative standing for its business interruption insurance policy related
 claims, or its Colby mortgage payment claims.
 3
   Second Standing Motion, ¶ 2 (“Some of the claims previously brought have now been abandoned after further
 investigation.”).
 4
   See, July 17, 2020 email exchange, attached hereto as Exhibit A. Notably, in that same email exchange, counsel for
 the Committee agreed that its objection deadline to the Debtors’ Rule 9019 settlement motion would be a week before
 the hearing in respect of that motion, since the Committee had the draft settlement agreement for some time as well
 and knew what the core terms were going to be. The Committee did not agree to the August 20 hearing date for the
 settlement motion, but at present, the hearing date remains August 20, and the Committee has failed to file an objection
 by August 13. All rights are reserved.


                                                            2
Case 20-50133-grs             Doc 1211       Filed 08/16/20 Entered 08/16/20 23:30:23       Desc Main
                                            Document      Page 3 of 4



            5.       The Debtors worked diligently to complete its objection to the First Standing

 Motion in time for filing by the August 13 deadline. After 5:00 p.m. on the evening of August 12,

 counsel for the Committee for the first time sent an email stating that because the Committee’s

 second challenge deadline was to expire on Friday, “…in our view, you do not need to file an

 objection by tomorrow to our prior standing motion, as it will make more sense for you to respond

 to our updated and fulsome standing motion.”5

            6.       As the Debtors’ objection to the First Standing Motion was already complete and

 an agreed order was on file requiring objections to be filed by August 13, the Debtors filed their

 objection to the First Standing Motion (the “Standing Objection”). Furthermore, as explained in

 detail in the Standing Objection, the second challenge deadline period related to challenges other

 than those basic challenges that were addressed in the First Standing Motion. As such, the Debtors

 reasonably expected additions or amendments to add only additional claims the Committee

 believed to be colorable that were not already addressed.

            7.       Instead the Committee filed an entirely re-written standing motion and complaint,

 describing it as simply an “amendment” to the First Standing Motion. The Debtors intend to

 subsequently file under seal redlines of the Second Standing Motion and draft complaint as

 compared to the First Standing Motion and draft complaint.

            8.       With the Committee now admitting that two of its three primary claims in the First

 Standing Motion were not colorable after all, the Second Standing Motion instead focuses on two

 things: (i) an attempt to materially revise the factual allegations in support of the Committee’s lone

 remaining claim from the First Standing Motion (i.e., the floating lien preference claim), and (ii)

 the assertion of an entirely new and previously unseen equitable subordination claim. The draft



 5
     See, August 12, 2020 Email from Foley, attached hereto as Exhibit B.


                                                           3
Case 20-50133-grs       Doc 1211     Filed 08/16/20 Entered 08/16/20 23:30:23            Desc Main
                                    Document      Page 4 of 4



 complaint itself has bloated to 58 pages, 174 numbered paragraphs and 101 footnotes, whereas the

 original draft complaint had just 25 pages, 111 numbered paragraphs and 4 footnotes. The draft

 complaint now also contains 100 exhibits, which were provided for the first time late Friday night.

 The Committee failed to share any prior version of its “amended” draft complaint with the Debtors

 before filing it, and it now seeks to have the Second Standing Motion and an entirely new draft

 complaint heard on only three business days’ notice. The request for an expedited hearing is

 inappropriate and prejudicial to the Debtors, and should be denied.

        WHEREFORE, the Debtors respectfully request an order denying the Motion and

 granting such other and further relief as the Court deems just and proper.

 Dated: August 16, 2020                                      Respectfully submitted,

  /s/ James R. Irving                                Michael J. Barrie (pro hac vice)
  James R. Irving                                    Gregory W. Werkheiser (pro hac vice)
  April A. Wimberg                                   BENESCH, FRIEDLANDER, COPLAN, &
  Christopher B. Madden                              ARONOFF LLP
  DENTONS BINGHAM GREENEBAUM LLP                     222 Delaware Avenue, Suite 801
  3500 PNC Tower                                     Wilmington, DE 19801
  101 South Fifth Street                             Telephone: (302) 442-7010 Phone
  Louisville, Kentucky 40202                         E-mail:      mbarrie@beneschlaw.com
  Telephone:     (502) 587-3606                                   jhoover@beneschlaw.com
  Facsimile:     (502) 540-2215
                                                     -and-
  E-mail:        james.irving@dentons.com
                 april.wimberg@dentons.com           Elliot M. Smith (pro hac vice)
                 chris.madden@dentons.com            BENESCH, FRIEDLANDER, COPLAN, &
                                                     ARONOFF LLP
  Counsel for the Debtors                            200 Public Square, Suite 2300
                                                     Cleveland, OH 44114
                                                     Telephone:     (216) 363-4500
                                                     E-mail:        esmith@beneschlaw.com
                                                     Counsel for the Debtors




                                                 4
